DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "sectors and cheeks" in line 2, but fails to provide proper antecedent basis for most subsequent recitations of “sectors and cheeks” in the claim.  Said subsequent recitations should be amended to “the sectors and cheeks” in lines 3, 4, 5 and 8.  Appropriate correction is required.
Claim 2 recites the limitation "sectors and cheeks" in line 4.  There is insufficient antecedent basis for this limitation in the claim and should be amended to “the sectors and cheeks.”  Appropriate correction is required.
Claim 3 recites the limitation "sectors and cheeks" in lines 2, 3-4, 5 and 7.  There is insufficient antecedent basis for this limitation in the claim and should be amended to “the sectors and cheeks.”  Appropriate correction is required.
Claim 5 recites the limitation "the identifying means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 will be interpreted as depending on claim 2, which provides the basis for the identifying means.  Appropriate correction is required.
Claim 8 recites the limitation "the ventilation valves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 recites the limitation "the blocked ventilation valves" and “the blocked valves” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 10 recites the limitation "sectors and cheeks" in line 3.  There is insufficient antecedent basis for this limitation in the claim and should be amended to “the sectors and cheeks.”  Appropriate correction is required.
Claims 4, 6, 7 and 11-13 are rejected for depending on a rejected claim as discussed above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding the “fixing means for fixing sectors and cheeks in a stable treatment position” in claim 1, applicant appears to have met the limitations set forth in MPEP § 2181, and examiner has turned to the specification for clarification.  In the specification, applicant discloses "fixing means for fixing sectors and cheeks in a stable treatment position" as comprising a supporting frame and an adjustable clamp (see Specification paragraph [0028]).  Equivalent structures may include those that perform the function specified in the claim, structures that are not excluded by any specific definition provided in the specification for an equivalent, or is a structural equivalent of the corresponding element disclosed in the specification.  See MPEP 2183.
Regarding the “transmitting means for transmitting vibrations from the device to the sector or cheek treated” in claim 1, applicant appears to have met the limitations set forth in MPEP § 2181, and examiner has turned to the specification for clarification.  In the specification, applicant discloses "transmitting means for transmitting vibrations from the device to the sector or cheek treated" as comprising a sonotrode (see Specification paragraph [0028]).  Equivalent structures may include those that perform the function specified in the claim, structures that are not excluded by any specific definition provided in the specification for an equivalent, or is a structural equivalent of the corresponding element disclosed in the specification.  See MPEP 2183.
Regarding the “identifying means for identifying the resonant frequency of the sector or cheek treated” in claim 2, applicant appears to have met the limitations set forth in MPEP § 2181, and examiner has turned to the specification for clarification.  In the specification, applicant discloses “identifying means for identifying the resonant frequency of the sector or cheek treated” as comprising a dedicated software able to select the resonant frequency amongst those initially emitted by the generating device” (see Specification paragraph [0028]).  Equivalent structures may include those that perform the function specified in the claim, structures that are not excluded by any specific definition provided in the specification for an equivalent, or is a structural equivalent of the corresponding element disclosed in the specification.  See MPEP 2183.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/163960A1 to Casesa et al. (provided in Applicant’s IDS dated June 22, 2020).
As to claim 1, Casesa discloses an automatic plant for cleaning molds for tires wherein the molds are constituted of sectors and cheeks (see Casesa page 3, lines 9-10), comprising an apparatus for internal cleaning of the sectors and the cheeks characterized in that the apparatus for internal cleaning of the sectors and the cheeks comprises fixing means for fixing the sectors and the cheeks in a stable treatment position (see Casesa Figs. 2 and 3, ref.#10; page 3, lines 18-27 where said couplings are considered an equivalent structure), a generating device for generating ultrasonic vibrations and transmitting means for transmitting vibrations from the device to the sector or the cheek treated, in such a way as to carry out the cleaning of the sectors or the cheeks by subjecting them to ultrasonic vibrations (see Casesa Fig. 1, ref.#46; page 3, lines 16-17 and page 5, lines 2-17).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/163960A1 to Casesa et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0329205 to Cohen et al.
Casesa is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 2 and 5, Casesa does not explicitly disclose identifying means for identifying the resonant frequency of the sector or cheek treated in such a way as to clean the sectors or cheeks by subjecting them to a frequency vibration equal to the resonant frequency of the sector or cheek treated or  that the identifying means is able to select the resonant frequency amongst those emitted by the generating device in approximately two seconds.  Cohen discloses that it is known in the art of ultrasonic cleaning to identify the resonant frequency of the object to be cleaned and operate said ultrasonic generator at the identified resonant frequency (see Cohen paragraphs [0029]-[0030], which is considered an equivalent structure to the extent that software is considered a structure).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Casesa to include an identifying means and operation to operate at said resonant frequency as disclosed by Cohen in order to maximize the amplitude of vibration to optimize cleaning (see Cohen paragraphs [0029]-[0030]).  Regarding the “approximately two seconds,” said recitation is understood to be mere optimization of the cleaning operation of the apparatus and is well within the skill of one of ordinary skill in the art to determine.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/163960A1 to Casesa et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0182722 to Matsumura et al. and U.S. Patent No. 4,892,992 to Akeel et al.
Casesa is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, Casesa does not explicitly disclose that the apparatus comprises a source of laser beams, a lens for conveying the laser beams toward the surface of sectors and cheeks, and an anthropomorphic robot suitable for moving the lens in such a way as to clean the entire surface of sectors and cheeks.  Matsumura discloses a similar cleaning system comprising a source of laser beams to clean the surface and an robot arm (read as an anthropomorphic robot) capable of moving the laser in such a way as to clean the entire surface (see Matsumura Abstract, Fig. 1 and paragraphs [0021]-[0026] disclosing robot arm 6 and laser head 4).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the laser cleaning system of Matsumura to efficiently removing contamination from the mold and preventing scratches in the molding surface (see Matsumura paragraph [0013]).  While the combination of Casesa and Matsumura does not explicitly disclose the lens for conveying the laser beams, use of lenses in laser systems is well known in the art and does not provide patentable significance (see, e.g., Akeel col. 2, lines 13-20 and col. 7, lines 29-31 disclosing that lenses are known in the art to be used to focus the laser beam to the desired area).
As to claim 7, the combination of Casesa, Matsumura and Akeel discloses that the arm is able to move freely in three dimensions (see Matsumura paragraph [0008]) and thus is capable of moving in at least six movement axes in such a way as to allow the lens to strike every point of the surface).

 Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/163960A1 to Casesa et al. as applied to claim 1 above, and further in view of JPH04-86222A to Inaba et al. (see Abstract and machine translation). 
Casesa is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 4, Casesa does not explicitly disclose that the fixing means comprise a supporting frame and an adjustable clamp.  Use of adjustable clamps to hold molds during cleaning is known in the art (see Inaba Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to use adjustable clamps to secure the mold parts, such as the cheeks or sections, as disclosed by Inaba and the results would have been predictable (securing mold parts during cleaning) (see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious).

 Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/163960A1 to Casesa et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2019/0001380 to Amaiwa. 
Casesa is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 6, while Casesa discloses a sonotrode (see Casesa Fig. 1, ref.#46, page 5, lines 5-10), Casesa does not explicitly disclose that the sonotrode is incorporated in such a way that a portion of the surface of the sonotrode is in contact with the sector or cheek to be treated.  Amaiwa discloses a similar cleaning device wherein the mold is cleaned by contacting the sonotrode with the object to be cleaned (see Amaiwa paragraphs [0008], [0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Casesa to have the sonotrode configured to contact the object to be cleaned as disclosed by Amaiwa and the results would have been predictable (ultrasonic cleaning of tire mold).  Regarding the location of the sonotrode, it would have been obvious to one of ordinary skill in the art to locate the sonotrode moving device disclosed by Amaiwa on the fixing means of Casesa (see MPEP 2144.04(VI)(C) where rearrangement of parts is prima facie obvious).
As to claim 8, Casesa does not explicitly disclose a checking device for the cleanliness of ventilation valves.  Amaiwa discloses a similar cleaning apparatus wherein the apparatus comprises a checking device (see Amaiwa paragraphs [0009], [0029]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a checking device as disclosed by Amaiwa in order to ensure that the vents are surely cleaned (see Amaiwa paragraph [0015]).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/163960A1 to Casesa et al. in view of U.S. Patent App. Pub. No. 2019/0001380 to Amaiwa as applied to claim 8 above, and further in view of U.S. Patent No. 5,402,364 to Kitoh et al.
Casesa and Amaiwa are relied upon as discussed above with respect to the rejection of claim 8.
As to claim 9, the combination of Casesa and Amaiwa further discloses that the checking device consists of tools for mapping the position of the ventilation valves and tools for identifying the blocked ventilation valves (see Amaiwa paragraph [0009]).  The combination of Casesa and Amaiwa does not explicitly disclose tools for displaying the position of the blocked valves.  Use of a display to display image data is known in the art (see Kitoh Abstract and col. 1, lines 45-55) and does not provide patentable significance.  It would have been obvious to one of ordinary skill in the art at the time of filing to include display tools as disclosed by Kitoh in order to allow the operators to monitor the process (see, e.g., Kitoh col. 1, lines 45-55).
As to claim 10, the combination of Casesa, Amaiwa and Kitoh discloses that the tools for mapping can include camera capable of taking photos for each portion of the surface with different inclinations to determine the position of the ventilation valves (see Amaiwa paragraphs [0029], [0038] and [0042]).
As to claim 11, the combination of Casesa, Amaiwa and Kitoh discloses that the tools for identifying can include a 3D laser sensor (read as a pointing system designed to strike with a light beam the ventilation valves) (see Amaiwa paragraphs [0006], [0029]-[0030], [0040]).  Since the image data is able to determine the shape of the surface and location of valves (see Amaiwa paragraph [0029]), it would have been obvious to one of ordinary skill in the art at the time of filing to compare the images to the reference image to determine the condition of the valves.
As to claim 12, the combination of Casesa, Amaiwa and Kitoh discloses that the tools for displaying can include a screen (see Kitoh Fig. 1, ref.#6).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/163960A1 to Casesa et al. in view of U.S. Patent App. Pub. No. 2017/0182722 to Matsumura et al. and U.S. Patent No. 4,892,992 to Akeel et al. as applied to claim 3 above, and further in view of U.S. Patent App. Pub. No. 2019/0001380 to Amaiwa.
Casesa, Matsumura and Akeel are relied upon as discussed above with respect to the rejection of claim 3.
As to claim 13, the combination of Casesa, Matsumura and Akeel does not explicitly disclose a 3D reconstruction system of the surfaces to be treated consisting of tools for image acquisition to provide the robot with spatial coordinates of the surface to be treated. Amaiwa discloses a similar cleaning apparatus wherein the apparatus comprises a 3D reconstruction system of the surface to be treated with tools for image acquisition to provide the robot with spatial coordinates of the area to be treated (see Amaiwa paragraphs [0006], [0029]-[0030], [0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a 3D reconstruction system as disclosed by Amaiwa in order to ensure that the vents are surely cleaned (see Amaiwa paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714